DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A RCE has been filed on 2/21/2021.
Claims 1-28 have been cancelled.
New claims 29-48 are submitted and under examination. 

Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 29-47 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition,  and the second must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

The instant invention directs to a process of for testing immunization or sensitization status in a subject  by measuring particular molecules, i.e. a plurality of vaccination-indicative antigen in the subjects and comparing the results to determine whether the subjects have acquired immunization or sensitization status.  

Following the instructions by the guidance, the invention claimed herein satisfies the requirement of the first prong because it directs to a process (method).  

With regard to the second prong Step 2A, it is to determine whether the instant invention falls within the "judicial exception", i.e. law of nature, a natural phenomenon (product of nature), or an abstract idea. If the determination shows “yes”, a further analysis would launch, namely whether additional elements from the claim that integrate the judicial exception into a practical application. The guidelines provide more detailed information concerning Abstract Ideas (groupings), including mathematical concepts, mental process (e.g. observation, evaluation, judgment, opinion), organizing human activities.

The key active steps in the current application include, obtaining samples, measuring target molecules in the samples, and comparing the results from the measured samples. The current invention indeed applies a “law of nature”, i.e. measuring the natural occurring pathogen antibody and abstract idea of comparing. 

It is noted that the instant method uses a device for detecting the plurality of antigen reactive antibodies.  Absence of improved or particular novel features in the device, the device in the main claim 29, claims 35-39 falls within common, conventional, routine practice in mere gathering data for subsequent analysis. See MPEP 2106.(05)(A):” Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)).

Moreover, even under further Step 2B: does the claim recite additional elements that amount to significantly more than the judicial exception.  It is noted that the preamble of claim mentioning “administration of one or more vaccines to a subject identified as having a deficiency in immunization or sensitization status”.  However, examiner consider this preamble does not give vitality to the recited method because no nexus of this preamble has been shown in the body of active step in the claim.  “If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999).  As has been discussed above, the main active steps are obtaining sample, detecting antigen reactive antibodies in a test strip or cartridge (e.g. ELISA or microfluidic in claim 35 or claim 38) followed by comparing the gathered data with those of control standards. No extra element is added to the claim and makes significantly more than mere of law of nature.  

With regard to applicants’ Remarks, the previous claims 2-16, 18-19 and 21-28 have been cancelled. The present office action set forth the ground of judicial exception against new submitted claims 29-47.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29, 34-37, 39, 41, 43-44, 46-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zengin et al. (Pediatr. Blood Cancer 2009 53:967-972; IDS reference).

Zengin et al. teach a method to detect immunization status of a subject. Zengin et al. teach immobilizing a plurality of pathogen antigens, e.g. diphtheria, tetanus, Hib, measles on ELISA plates for analysis (See Materials and Methods, Table 1). Using ELISA, this satisfies the feature of “cartridge” since it only refers to "a case or container that holds a substance, device, or material" under broadest reasonable interpretation (BRI). Zengin et al. also use the WHO definition for protective immunization status which read on the threshold level from control population followed by identifying immunization insufficiency subjects for vaccination (See Abstract; Materials and Methods). 
With regard to claim 35-37, and 41, the use of ELISA would have been prima facie obvious to include labels and signal detection. 

With regard to claim 43, blood samples from medical students have been drawn for testing. 


With regard to claim 47, rubella, varicella, hepatitis B, hepatitis C, HIV, mumps were tested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 29, 34-37, 39, 41, 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over Wicker et al. 

Wicker et al. teach using ELISA immunoassay for a study of medical students’ vaccination status (See Abstract). The autoantibodies (reactive to the plurality of immune pathogen antigens) testing was on rubella, varicella, hepatitis B, hepatitis C, HIV, mumps. The results (read on report) were used as improving strategy for vaccination among medical students, e.g protective immunization.  Moreover, Wicker et al. found out 69.3% of the medical students were “sufficiently vaccinated against HBV”. This feature would have been prima facie obvious to one ordinary skill in the art to a use a standard level of antibodies to HBV for comparison because there must have been a basic standard of immunization status for comparison in order to identify “sufficiently vaccinated subjects” followed by also identifying the remaining insufficient vaccinated subjects for immunization. 

With regard to claim 35-37, and 41, the use of ELISA would have been prima facie obvious to include labels and signal detection. 

With regard to claim 43, blood samples from medical students have been drawn for testing. 



With regard to claim 47, rubella, varicella, hepatitis B, hepatitis C, HIV, mumps were tested.

With regard to claim 48, the insufficient identified subjects would have been prima facie obvious for followed up vaccination since the risk involves for the medical students doing their clinical interns if not vaccinated or not sufficiently vaccinated. 


Claims 29-37, 39-48 are rejected under 35 U.S.C. 103 as being unpatentable over Wicker et al. in view of Simonson (US 20030143652).

Wicker et al. reference has been discussed above. However Wicker et al. use ELISA, not test strips for carrying out the testing. 

Simonson teaches using a test strip for simultaneously measuring a plurality of analytes, e.g. at least one target antibody from potential patients (See section 0047; Figure 1 and claim 1 and claim 6) using immunoassay principle, e.g. ELISA, enzyme assay, fluorogenic signal (see section 0046 and 0055)(emphasis added). 
Furthermore, Simonson et al. also teach comparing the collected data with a known control in evaluating immunization status (See Abstract and section 0033 and 0049)(emphasis added; assuming Wicker et al. do not suggest using a known control as threshold for evaluation of immunization status).

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have motivated Wicker et al. to adapt the test strip taught by Simonson to detect multiple autoantibodies simultaneously from the potential patients’ blood sample. One ordinary skill in the art would have been motivated to do so for the advantage of time/cost saving with reasonable expectation of success since use of test strip is common in the field.  


KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to detect target biomolecule in a sample, and there were a number of methodologies available to do so.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  

 With regard to claim 30-37, 39-38 the portable test trip can be used as a handheld point-of-care analyzer.

Applicants’ Remarks on Simonson reference are shown below:

“First, the presently pending claims are distinguishable from Simonson as they are 
directed to an immunization method. Second, the claims recite the use of a device comprising reagents for simultaneously conducting label-based immunoassays wherein said immunoassays include a plurality of vaccination-indicative antigens or sensitization-indicative antigens derived from multiple pathogens disposed on a test strip or cartridge. The use of such a device provides a rapid, efficient and inexpensive means for simultaneously detecting immune status against a variety of different pathogens in a test subject. This contrasts with the disclosure of Simonson which discloses a screening method for evaluating exposure to a single pathogen, i.e., mycobacteria. Given the differences between the disclosure of Simonson and the presently claimed invention, withdrawal of the § 102 rejection based on Simonson is respectfully requested.

Applicant’s arguments have been considered but are not persuasive. 

Applicant stressed the importance of using the so-called device from the instant claim for detecting the reactive antigen antibodies from the subject. However, the device is not specified 
As to the argument that Simonson only detects ONE single pathogen, this interpretation is erroneous since Figure 1 (at least 3 antigens) and claims 11-13 “AT LEAST ONE mycobacterial antigen” was used by Simonson (emphasis added). Thus the scope of Simonson reference encompasses more than just one pathogen antibody.  Moreover, since the teaching of using test strip for detecting pathogen antibody is disclosed by Simonson, it would have been prima facie obvious to one artisan in the field to simultaneously detect more than one pathogen reactive antibody (i.e. a plurality), such as rubella, varicella, hepatitis B, hepatitis C, HIV, mumps (from Wicker et al.) in order to save both time and cost with reasonable expectation of success. 

Claims 29-37, 39-48 are rejected under 35 U.S.C. 103 as being unpatentable over Surapaneni et al. (US 20100322823) in view of Simonson.

Surapaneni et al. teach using a cartridge to evaluate the immunization status of a subject. Surapaneni et al. teach immobilizing a plurality of pathogen on the device, incubate the biological samples from the subject followed by detection of the pathogen reactive antigen-antibody and assessing the immunization status on the subject (See Abstract; Figure 4; section 20-21; 0044; 0050).

However, Surapaneni et al. do not explicitly teach using a known threshold as comparison. 
Nevertheless, such practice is well known and commonly practiced in the field. For instance, as has been discussed above the Simonson et al. use the known standard as a comparison (See Abstract; section 0033 and 0049).

. 

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicker et al. and Simonson as applied to claims 29, 34-37, 39, 41, 43-48 above, and further in view of Doung et al. (US 7312087), or alternatively as applied to claims 29-37, 39-48 above with Simonson, and further in view of Doung et al..

Wicker et al. reference has been discussed above, but no explicitly teach using microfludic chip for analysis since Wicker et al. use ELISA.

Simonson et al. reference has been discussed above, but Simonson et al. is also silent in using microfluic chip for analysis of the autoantibodies from the biological samples. 

As aforementioned concerning the detecting means for the interested analyte, test strip and microfluidic chip have been commonly used in the field.

For instance, Doung et al. teach using a plurality of biochips having plurality of detection spots thereon (See Figures 1-2). The device provides advantages of time and cost saving. 

alternative detecting microfluidic device as taught by Doung et al. to detect multiple autoantibodies simultaneously from the potential patients’ blood sample. 

Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to detect antibody in the subject based on specific antigen, and there were a number of methodologies available to do so.  Hepatitis, HIV, mumps, measles are well-known and commonly tested in the medical field with different known technologies, such as ELISA or microfluidic chip. The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  Thus, switching to a well-known device for detecting the same plurality of vaccination antigens is “the product not of innovation but of ordinary skill and common sense.”   

With regard to the argument on Doung et al. reference, applicants’ Remarks are shown below:
“Finally, although Duong discloses devices designed to receive and analyze a plurality of biochips, each comprising an array of biological moieties (see, col. 3, lines 45-47 of Duong), Duong fails to provide the disclosure that is missing from Simonson or Sibbett, i.e., the use of a device designed to allow for a subject's immune status to be quickly and inexpensively determined against multiple infectious diseases.”

Applicant’s arguments have been considered but are not persuasive. 

Doung et al. reference is used to remedy deficiency, i.e. microfluidic chip, for analyzing the pathogen reactive antibodies from the subject. Again, the device from claim 29 is not specified, but a test strip or cartridge which has been conventionally used in the field as been discussed above. When combing all references together, i.e. Wicker, Simonson, and Doung et al., a 

Double patenting rejection is maintained and as remarked by applicants that a terminal disclaimer would be filed later when allowable subject matter is identified in the instant	

					Conclusion 

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641